

EXHIBIT 10.1


ECLIPSYS CORPORATION
2007 INCENTIVE COMPENSATION PLAN FOR SPECIFIED OFFICERS


Eclipsys Corporation (the “Company”), a Delaware corporation, hereby establishes
and adopts the following 2007 Incentive Compensation Plan (the “Plan”) to
provide incentive awards that are intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Internal Revenue Code
of 1986, as amended.


1.           PURPOSES OF THE PLAN
 
The purposes of the Plan are to advance the interests of the Company and its
stockholders and assist the Company in attracting and retaining executive
officers of the Company and its Affiliates who, because of the extent of their
responsibilities can make significant contributions to the Company’s success by
their ability, industry, loyalty and exceptional services, by providing
incentives and financial rewards to such executive officers.  
 
2.           DEFINITIONS
 
2.1.                      “Affiliate” shall mean any corporation, partnership or
other organization of which the Company owns or controls, directly or
indirectly, not less than 50% of the total combined voting power of all classes
of stock or other equity interests.
 
2.2           “Award” shall mean any amount granted to a Participant under the
Plan.
 
2.3           “Board” shall mean the board of directors of the Company.
 
2.4           “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and any successor thereto.
 
2.5           “Committee” shall mean the Compensation Committee of the Board or
any subcommittee thereof formed by the Compensation Committee to act as the
Committee hereunder. For purposes of satisfying the requirements of Section
162(m) of the Code and the regulations thereunder, the Committee is intended to
consist solely of “outside directors” as such term is defined in Section 162(m)
of the Code.
 
2.6           “Disability” means any physical or mental condition of a
Participant that in the opinion of the Committee renders the Participant
incapable of continuing to be an employee of the Company and its Affiliates.
 
2.7           “Participant” shall mean the Company’s Chief Executive Officer and
each other executive officer and other employee of the Company selected by the
Committee pursuant to Section 4.1 to participate in this Plan.
 
2.8           “Performance Criteria” shall mean net sales; revenue; revenue
growth or product revenue growth; operating income (before or after taxes); pre-
or after-tax income (before or after allocation of corporate overhead and
bonus); earnings per share; net income (before or after taxes); return on
equity; total shareholder return; return on assets or net assets; appreciation
in and/or maintenance of the price of the Shares or any other publicly-traded
securities of the Company; gross profits; earnings (including earnings before
taxes, earnings before interest and taxes or earnings before interest, taxes,
depreciation and amortization); economic value-added models or equivalent
metrics; comparisons with various stock market indices; reductions in costs;
cash flow or cash flow per share (before or after dividends); return on capital
(including return on total capital or return on invested capital); cash flow
return on investment; improvement in or attainment of expense levels or working
capital levels; operating margins, gross margins or cash margin; year-end cash;
debt reductions; shareholder equity; market share; product bookings; regulatory
achievements; and implementation, completion or attainment of measurable
objectives with respect to research, development, products or projects,
production volume levels, acquisitions and divestitures and recruiting and
maintaining personnel.
 
2.9           “Performance Period” shall mean the Company’s fiscal year or such
other period that the Committee, in its sole discretion, may establish.
 
3.  
ELIGIBILITY AND ADMINISTRATION

 
3.1.  Eligibility.  The individuals eligible to participate in the Plan shall be
the Company’s Chief Executive Officer and any other executive officer of the
Company or an Affiliate selected by the Committee to participate in the Plan
(each, a “Participant”).
 
3.2.  Administration.  (a) The Plan shall be administered by the Committee.  The
Committee shall have full power and authority, subject to the provisions of the
Plan and subject to such orders or resolutions not inconsistent with the
provisions of the Plan as may from time to time be adopted by the Board, to:
(i) select the Participants to whom Awards may from time to time be granted
hereunder; (ii) determine the terms and conditions, not inconsistent with the
provisions of the Plan, of each Award, and modify Awards; (iii) determine the
time when Awards will be granted and paid and the Performance Period to which
they relate; (iv) determine the performance goals for Awards for each
Participant in respect of each Performance Period based on any of the
Performance Criteria and certify the calculation of the amount of the Award
payable to each Participant in respect of each Performance Period; (v) determine
whether payment of Awards may be deferred by Participants; (vi) interpret and
administer the Plan and any Award and any instrument or agreement entered into
in connection with the Plan or any Award; (vii) correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award in the manner
and to the extent that the Committee shall deem desirable to carry it into
effect; (viii) establish such rules and regulations and appoint such agents as
it shall deem appropriate for the proper administration of the Plan; and
(ix) make any other determination and take any other action that the Committee
deems necessary or desirable for administration of the Plan.
 
(b)           Decisions of the Committee shall be final, conclusive and binding
on all persons or entities, including the Company, any Affiliate, any
Participant and any person claiming any benefit or right under an Award or under
the Plan.
 
(c)           To the extent not inconsistent with applicable law or the rules
and regulations of the NASDAQ Stock Market (or such other principal securities
market on which the Company’s securities are listed or qualified for trading),
including the applicable provisions of Section 162(m) of the Code, the Committee
may delegate to one or more officers of the Company or a committee of officers
the authority to take actions on its behalf pursuant to the Plan.
 
4.           AWARDS
 
4.1.  Performance Period; Performance Goals.  Not later than the earlier of (i)
90 days after the commencement of each fiscal year of the Company and (ii) the
expiration of 25% of the Performance Period, the Committee shall, in writing,
designate one or more Performance Periods, determine the Participants for such
Performance Periods and determine the performance goals for determining the
Award for each Participant for such Performance Period(s) based on attainment of
specified levels of one or any combination of the Performance Criteria.  Such
performance goals may be based solely by reference to the Company’s performance
or the performance of an Affiliate, division, business segment or business unit
of the Company, or based upon the relative performance of other companies or
upon comparisons of any of the indicators of performance relative to other
companies.  The performance goals may have such definitions as the Committee may
reasonably specify, and the Committee may also exclude charges related to an
event or occurrence or circumstance that the Committee determines should
appropriately be excluded, including (a) restructurings, productivity
initiatives, discontinued operations or divestitures, extraordinary items, and
other unusual or non-recurring charges, (b) an event either not directly related
to the operations of the Company or not within the reasonable control of the
Company’s management, (c) the cumulative effects of tax or accounting changes in
accordance with generally accepted accounting principles, or (d) implementation
of FASB 123(R), the effect of acquisitions, financing activities, litigation and
settlements, stock splits or repurchases, and other transactions not in the
ordinary course of business consistent with recent practice.  Such performance
goals shall otherwise comply with the requirements of, Section 162(m) of the
Code, and the regulations thereunder.
 
4.2.  Certification.  At such time as it shall determine appropriate following
the conclusion of each Performance Period, the Committee shall certify, in
writing, the amount of the Award for each Participant for such Performance
Period.
 
4.3.  Payment of Awards.  The amount of the Award actually paid to a Participant
may, in the sole discretion of the Committee, be less than the amount otherwise
payable to the Participant based on attainment of the performance goals for the
Performance Period as determined in accordance with Section 4.1.  The actual
amount of the Award determined by the Committee for a Performance Period shall
be paid in cash or, to the extent provided in such plan share awards under a
shareholder-approved stock plan of the Company. Payment to each Participant
shall be made no later than the fifteenth day of the third month following the
end of the fiscal year of the Company in which the applicable Performance Period
ends.
 
4.4.  Commencement or Termination of Employment.  In addition to the requirement
that a Participant be employed in good standing on the date Awards are generally
paid in order to receive an Award, if a person becomes a Participant during a
Performance Period (whether through promotion or commencement of employment) or
if a person who otherwise would have been a Participant dies, retires or is
Disabled, or if the person’s employment is otherwise terminated, during a
Performance Period (except for cause, as determined by the Committee in its sole
discretion), the Award payable to such a Participant may, in the discretion of
the Committee, be proportionately reduced based on the period of actual
employment during the applicable Performance Period.
 
4.5.  Maximum Award.  The maximum dollar value of an Award payable to any
Participant for any 12-month period is $2,000,000.
 
5.           MISCELLANEOUS
 
5.1.  Amendment and Termination of the Plan.  The Board may, from time to time,
alter, amend, suspend or terminate the Plan as it shall deem advisable, subject
to any requirement for stockholder approval imposed by applicable law, including
Section 162(m) of the Code.  No amendments to, or termination of, the Plan shall
in any way impair the rights of a Participant under any Award previously granted
without such Participant’s consent.  If not sooner terminated by the Board, the
Plan will terminate at the end of the Performance Period during which occurs the
first stockholder meeting in the fifth year following the year in which
Stockholders first approve the Plan unless the Plan as a whole or the
Performance Criteria are re-approved by the stockholders of the Company.
 
5.2.  Section 162(m) of the Code.  Unless otherwise determined by the Committee,
the provisions of this Plan shall be administered and interpreted in accordance
with Section 162(m) of the Code to ensure the deductibility by the Company of
the payment of Awards.
 
5.3.  Tax Withholding.  The Company or an Affiliate shall have the right to make
all payments or distributions pursuant to the Plan to a Participant, net of any
applicable federal, state and local taxes required to be paid or withheld.  The
Company or an Affiliate shall have the right to withhold from wages, Awards or
other amounts otherwise payable to such Participant such withholding taxes as
may be required by law, or to otherwise require the Participant to pay such
withholding taxes.  If the Participant shall fail to make such tax payments as
are required, the Company or an Affiliate shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to such Participant or to take such other action as may be necessary to
satisfy such withholding obligations.  
 
5.4.  Right of Discharge Reserved; Claims to Awards.  Nothing in this Plan shall
provide any Participant a right to receive any Award or payment under the Plan
with respect to a Performance Period.  Nothing in the Plan nor the grant of an
Award hereunder shall confer upon any Participant the right to continue in the
employment of the Company or an Affiliate or affect any right that the Company
or an Affiliate may have to terminate the employment of (or to demote or to
exclude from future Awards under the Plan) any such Participant at any time for
any reason.  Except as specifically provided by the Committee, the Company shall
not be liable for the loss of existing or potential profit from an Award granted
in the event of the termination of employment of any Participant.  No
Participant shall have any claim to be granted any Award under the Plan, and
there is no obligation for uniformity of treatment of Participants under the
Plan.
 
5.5.  Nature of Payments.  All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or an
Affiliate, division or business unit of the Company.  Any income or gain
realized pursuant to Awards under the Plan constitute a special incentive
payment to the Participant and shall not be taken into account, to the extent
permissible under applicable law, as compensation for purposes of any of the
employee benefit plans of the Company or an Affiliate except as may be
determined by the Committee or by the Board or board of directors of the
applicable Affiliate.
 
5.6.  Other Plans.  Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.
 
5.7.  Severability.  If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (b) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect.  If the making of any payment or the provision of any other benefit
required under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under the Plan.
 
5.8.  Construction.  As used in the Plan, the words “include” and “including,”
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.”
 
5.9.  Unfunded Status of the Plan.  The Plan is intended to constitute an
“unfunded” plan for incentive compensation and deferred compensation if
permitted by the Committee.  With respect to any payments not yet made to a
Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general creditor of the
Company.  
 
5.10.  Governing Law.  The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Delaware, without
reference to principles of conflict of laws that might result in the application
of the laws of another jurisdiction, and shall be construed accordingly.
 
5.11.  Effective Date of Plan.  The Plan shall be effective on the date of the
approval of the Plan by the holders of the then outstanding securities of the
Company entitled to vote generally in the election of directors.  The Plan shall
be null and void and of no effect if the foregoing condition is not fulfilled.  
 
5.12.  Captions.  The captions in the Plan are for convenience of reference
only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.
